DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0537] recites that AA was designated to mean Post-Addition, yet the tables, see for example Table 10, shows PA to indicate Post-Addition. Should the abbreviation/acronyms be PA instead of AA? Note that AA is a commonly used abbreviation, in the art, for Acrylic Acid.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over of any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation, as evidenced by Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1.
With regard to claims 1-2, 5, 11-15, 18 and 20, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041] (reading on the products claims and the process claims, claims 1, 13-14 and 20). Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches In re Boe, 148 USPQ 507 (CCPA 1966). Also, it has been held that all the disclosure in a reference must be evaluated for what they fairly teach one of ordinary skill in the art. In re Smith, 32 CCPA 959, 148 F.2d 351, 65 USPQ 167; In re Nehrenberg, 47 CCPA 1159, 280 F.2d 161, 126 USPQ 383; and in In re Watanabe, 50 CCPA 1175, 315 F.2d 924, 137 USPQ 350. Note that Clark teaches that a pulp comprising cellulosic fibers and Cellulose acetate staple fibers can be used to make a variety of products; see ¶-[0163]-[0173], and therefore, using the blended of pulps taught by Ide to make different products would be at the very least obvious to one of ordinary skill in the art. Note also that after surface sizing of a web, the web needs to be dewatered/dried to remove the additional moisture and thus the step of claim 2 is at the very least inherent to the process.
 With regard to claims 6 and 17, while Ide teaches the crimping of the CE staple fibers; see ¶-[0025], he/she does not explicitly teach the amount of crimping as claimed. However, optimizing the amount of crimping is within the levels of ordinary skill in the art and thus considered obvious absent a showing of unexpected results.
Regarding to claims 7-8, Ide teaches that the CE staple fibers can have different cross-sectional area, e.g., with Y cross-section, (multi-lobal), see ¶-[0029].
With regard to claims 10 and 16, Ide teaches that the blend of pulps can be refined, but do not explicitly teach the refining degree, yet the amount of refining can be optimized to desired levels depending upon of the type of paper to be produced or to optimize some of the properties of the web/paper, e.g., strength, absorbency, softness, etc. Note also that Matsumura, previously cited, teaches that the CE staple fibers can be refined refining at levels falling within the claimed range, i.e., from 20 to 90 Schopper-Riegler, which converts from about 600-less than 50 ml; see abstract.
 With regard to claims 11-12 and 15, since the pulp of the reference teaches all the elements/materials/limitations of the independent claim or they are at the very least obvious of, then the pulp/composition/furnish properties must be the same or the minor modification(s) to obtain the claimed properties would be obvious to one of ordinary skill in the art.
Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ide the cited above.
Claims 13 and 20 are product by process claims and the cited references teach a paper containing the same type of fibers and sized as claimed. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the event any differences can be shown for the product -by-process claims 13 and 200 as opposed to the product taught by the reference Ide, such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985). As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324. Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).
Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive.
Applicants argue that the web taught by Ide is creped and therefore, does not read on the claims as it is now claimed. However, as discussed above, Ide teaches that while he refers to a creped product, i.e., a cigarette filter, which is creped, other products can be made from the blended pulp S1 and that the amount/proportion of the pulps, i.e., the cellulosic and CE staple pulp/fibers can be changed depending of the product to be made; see ¶-[0033] and Clark teaches that similar pulp can be used to make a variety of paper products; see ¶-[0163]-[0173], therefore, the use of the pulp taught by Ide to make the products suggested by Clark would be at the very least obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Sizing Wet Laid Fibrous Webs Comprising Cellulose Ester Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF